PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/882,638
Filing Date: May 25, 2020
Appellant(s): Steve Venema et al.



__________________
Robert W. Bergstrom
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/04/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/03/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument
Reference to Sections (IA-C) Arguments, pages 16-30, referring to independent claims 1, 13 and 21 recites features similar to those recited in claim 1:
Appellant argues: on pages 16-30 Appellant has requested that the Office identified the specific elements of CHANDRAMOULI and corresponding specific citations of the following languages of the claim(s):
“An improved graph-database-database-management system comprising: 
one or more processors;
one or more memories:
a graph database that stores node entities and relationship entities, and computer instructions, stored in one or more of the one or more memories that, when executed by one or more of the one or more processors, control the graph-database-database-management system to
receive a query,
initialize a query-processing execution environment that executes the received
query , and
during execution of the query.
access one of the node entities and relationship entities,
initialize an entity-associated execution environment for the accessed
entity, and
execute, in the entity-associated execution environment, one or more entity-associated functions and/or routines on behalf of the accessed entity”.

Examiner responds: In response to Appellant’s requested stated above, the Examiner/Office respectfully responses to Appellant’s requested based on the cited references of CHANDRAMOULI (US-20210011913-A1) in Office Action mailed 12/03/2021:
CHANDRAMOULI teaches (on fig. 1, [0043]-[0044]) the graph database-database management system (112) comprising a graph database (130) that stores node entities (302A, 306A, 330A, 310A, 302B, 306B, etc.in figs. 3A, 3B, [0018]) and relationship entities (304A, 328A, 308A, 304B, etc..).  CHANDRAMOULI also teaches (on [0024-0026]) an event processing system may process a graph traversal for each entity of a query input (query execution environment).  The graph traversal may convert data from the graph into facts based on the entities or nodes being traversed.  The query configuration may be an XML that defines a structure of a path to follow at each level of the graph traversal for a give type of entity.  The query configuration may limit the number of connections of a graph traversal.  The entities at the information store may fall into several tiers.  Data in the big tier may include entities that are a part that is other than the top tier data of search results in information search system.  Moreover, CHANDRAMOULI teaches (on [0029]) all required data may be retrieved each time the entity was traversed irrespective of whether the data has changed or not when a number of entities is limited.  There may be several different approaches to traverse the graph and generate entities.  For example, join operations may be performed by scanning the all the nodes.  The join approach may perform a bottom-up traversal of the graph by repeatedly joining the entities to discover connections between them.  The join approach may require generating all primary entities while only a small number are visible to end-user who retrieve search results of a query input (receive a query, initialize a query-processing execution environment that executes the received query, and during execution of the query access one of the node entities and relationship entities, initialize an entity-associated execution environment for the accessed entity, and execute, in the entity-associated execution environment, one or more entity-associated functions).  The process intensive nature of the join approach may require a parallel pipeline processing that include performing the fresh tier data updates with top down traversals of the graph while another pipeline performing either a pipeline with some fresh updates from select sources without satisfying the gating requirements among data tiers or while preventing updates of data from other sources (entity-associated execution environment).  







    PNG
    media_image2.png
    639
    860
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    635
    910
    media_image3.png
    Greyscale



Appellant argues: on pages 30-32 regarding dependent claim 8, Appellant(s) argue(s) that the cited references fail to teach “wherein, during execution of the query, query-processing functions and routines executing within the query processing execution environment traverse paths comprising multiple node entities connected by relationship entities within the graph database, successively accessing each of the multiple node entities and relationship entities in the path during traversal of the path".
Examiner responds: In response to Appellant’s arguments stated above, the Examiner respectfully disagrees with Appellant’s interpretation of the references.  Claim 8 is rejected by CHANDRAMOULI (US-20210011913-A1) in Office Action mailed 12/03/2021:	
CHANDRAMOULI teaches (on 0024]) an event processing system may process a graph traversal for each entity of a query input. The graph traversal may occur at least in the following three aspects. First is the traversal of data in the graph for retrieval of facts. The graph traversal may convert data from the graph into facts based on the entities or nodes as being traversed. Second is a query configuration. The query configuration may be an XML (Extensible Mark-up Language) that defines a structure of a path to follow at each level of the graph traversal for a give type of entity. The query configuration may limit the number of connections of a graph traversal. Third, a source configuration may identify versions of data for use with each source at the time of a graph traversal.
In addition, CHANDRAMOULI teaches (on [0029]) all required data may be retrieved each time the entity was traversed irrespective of whether the data has changed or not when a number of entities is limited. There may be several different approaches to traverse the graph and generate entities. For example, join operations may be performed by scanning the all the nodes (query processing functions and routines executing within the query processing execution environment traverse paths). The join approach may perform a bottom-up traversal of the graph by repeatedly joining the entities to discover connections between them (multiple node entities connected by relationship entities within the graph database, successively accessing each of the multiple node entities and relationship entities in the path during traversal of the path). The join approach may require generating all primary entities (about two billion entities, for example) while only a small number (330 million entities, for example) are visible to end-user who retrieve search results of a query input. 

Appellant argues: on pages 30-32 regarding dependent claim 9, Appellant(s) argue(s) that the cited references fail to teach “wherein, when one of the query-processing functions and routines first accesses a node entity or relationship entity during a path traversal, an entity-associated execution environment is initialized for the accessed entity and an entity-associated function or routine associated with the accessed entity is automatically executed on behalf of the accessed entity".
Examiner responds: In response to Appellant’s arguments stated above, the Examiner respectfully disagrees with Appellant’s interpretation of the references.  Claim 9 is rejected by CHANDRAMOULI (US-20210011913-A1) in Office Action mailed 12/03/2021:	
CHANDRAMOULI teaches (on 0024]) an event processing system may process a graph traversal for each entity of a query input. The graph traversal may occur at least in the following three aspects. First is the traversal of data in the graph for retrieval of facts. The graph traversal may convert data from the graph into facts based on the entities or nodes as being traversed. Second is a query configuration. The query configuration may be an XML (Extensible Mark-up Language) that defines a structure of a path to follow at each level of the graph traversal for a give type of entity. The query configuration may limit the number of connections of a graph traversal. Third, a source configuration may identify versions of data for use with each source at the time of a graph traversal.
In addition, CHANDRAMOULI teaches (on [0029]) all required data may be retrieved each time the entity was traversed irrespective of whether the data has changed or not when a number of entities is limited. There may be several different approaches to traverse the graph and generate entities. For example, join operations may be performed by scanning the all the nodes. The join approach may perform a bottom-up traversal of the graph by repeatedly joining the entities to discover connections between them. The join approach may require generating all primary entities are visible to end-user who retrieve search results of a query input. 

Appellant argues: on pages 30-32 regarding dependent claim 10, Appellant(s) argue(s) that the cited references fail to teach “wherein, when the query-processing functions and routines no longer access the accessed entity during the path traversal, an entity-associated function or routine associated with the accessed entity is automatically executed on behalf of the accessed entity, after which the entity-associated execution environment is deallocated or freed for use by a different entity within the path".
Examiner responds: In response to Appellant’s arguments stated above, the Examiner respectfully disagrees with Appellant’s interpretation of the references.  Claim 10 is rejected by CHANDRAMOULI (US-20210011913-A1) in Office Action mailed 12/03/2021:	
CHANDRAMOULI teaches (on [0024]) an event processing system may process a graph traversal for each entity of a query input. The graph traversal may occur at least in the following three aspects. First is the traversal of data in the graph for retrieval of facts. The graph traversal may convert data from the graph into facts based on the entities or nodes as being traversed. Second is a query configuration. The query configuration may be an XML (Extensible Mark-up Language) that defines a structure of a path to follow at each level of the graph traversal for a give type of entity. The query configuration may limit the number of connections of a graph traversal. Third, a source configuration may identify versions of data for use with each source at the time of a graph traversal.  When a new version of data is ingested in the graph, use of the source configuration enables a roll-forward and roll-back of versions of data. For example, the roll-forward of a version of data may be used to retrieve the latest version of data from the graph. On the other hand, the roll-back may be used to retrieve a previous version of data from the graph when the current version of data is determined to be unusable or unavailable.
In addition, CHANDRAMOULI teaches (on [0032]) to address issues that relate to efficiently traversing a graph, the systems and methods for traversing a graph database provides high-performance graph traversals to search entities and information by performing a top-down graph traversal while only retrieving data that has changes made since the last time when the graph traversal was performed.

Appellant argues: on pages 30-32 regarding dependent claim 12, Appellant(s) argue(s) that the cited references fail to teach “wherein the graph-database-management system further comprises a query' preprocessor that identifies macro names and macro names accompanied by arguments within queries and substitutes, for the identified macro names and macro names accompanied by arguments, replacement text specified in macro declarations".
Examiner responds: In response to Appellant’s arguments stated above, the Examiner respectfully disagrees with Appellant’s interpretation of the references.  Claim 12 is rejected by CHANDRAMOULI (US-20210011913-A1) in Office Action mailed 12/03/2021:	
CHANDRAMOULI teaches (on [0048]) the graph database may store facts in at least one graph. In at least some aspects, a graph may include entities (nodes) connected by links. An entity may be described as a part of a series of facts. Each fact is represented as a semantic triple based on the Resource Description Framework (RDF). A fact may include a subject, a predicate, an object, contexts, an update/deletion timestamp and other metadata. The metadata may include but not limited to market, confidence levels of facts, and rank. A subject may identify an entity/node in the graph. In at least some aspects, the graph may be generated after conflation of subjects from various sources with identifiers that identify respective nodes. A predicate may describe an attribute of the subject. For example, a predicate may be an age when the subject represents a person. The predicate links the subject to the object which contains the actual value. The object is an actual value for the property as defined by the predicate for a given subject that the predicate connects.
In addition, CHANDRAMOULI teaches (on [0049]) For example, the object may have a value of 25 years old when the subject represents a person and the predicate of the age links the subject and the object. When the object represents a literal value, the object describes a property of the entity. On the other hand, when the object is another subject, it describes a relationship to another entity. There may be two or more levels of linked nodes by linking three or more nodes with predicates. The graph may impose a maximum number of levels to maintain processing required within a predefined maximum steps during graph traversals.




For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/KIM T NGUYEN/           Primary Examiner, Art Unit 2153                                                                                                                                                                                                                                                                                                                                                                                                     


Conferees:
/ALFORD W KINDRED/           Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                             
        /ZHENGXI LIU/           Primary Examiner                                                                                                                                                                                           



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.